Citation Nr: 1756602	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-32 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected left ankle degenerative arthritis.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected right ankle degenerative arthritis.

3.  Entitlement an initial disability rating in excess of 20 percent for degenerative arthritis of the cervical spine.

4.  Entitlement an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.

5.  Entitlement an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left knee.

6.  Entitlement to an initial disability rating in excess of 0 percent for service-connected ligament instability of the left knee with MCL/LCL laxity prior to May 2, 2017, and a rating higher than 20 percent from that date.

7.  Entitlement an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the right knee.

8.  Entitlement to an initial disability rating in excess of 0 percent for service-connected ligament instability of the right knee with MCL/LCL laxity prior to May 2, 2017, and a rating higher than 20 percent from that date.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to February 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In those decisions, the RO granted service connection for the disabilities listed on the title page, and the Veteran timely appealed the initial ratings assigned.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is of record.

In March 2017, the Board remanded these matters to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested action to the extent possible, the AOJ continued the denial of each clam (as reflected in the June 2017 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board observes that in a June 2017 rating decision, the RO granted separate disability ratings of 20 percent for moderate ligament instability of the left knee with MCL/LCL laxity and 20 percent for moderate ligament instability of the right knee with MCL/LCL laxity, effective May 2, 2017, noting that the VA examiner determined that these disabilities were a progression of the degenerative arthritis of the bilateral knee.  The separate ratings for MCL/LCL of the bilateral knee are part of the Veteran's initial rating claims for arthritis of the bilateral knee, and therefore, the Board has included these issues as reflected on the title page.

In addition, in the June 2017 rating decision, the RO granted service connection for radiculopathy of the bilateral lower extremities and assigned a 20 percent rating for each lower extremity, effective May 2, 2017.  The grants of service connection for radiculopathy of the bilateral lower extremities constitute full awards of the benefit sought with respect to these particular issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  At this time, the record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for these disabilities; thus, these matters are not in appellate status.   


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the left ankle is characterized by marked limitation of motion with no evidence of ankylosis of the left ankle.

2.  The Veteran's degenerative arthritis of the right ankle is characterized by marked limitation of motion with no evidence of ankylosis of the right ankle.

3. The preponderance of the evidence shows that symptoms of the Veteran's service-connected degenerative arthritis of the cervical spine did not more nearly approximate 15 degrees or less at any time during the appeal period, to include consideration of pain on motion and any limitation of function on repetitive use, was not manifested by favorable or unfavorable ankylosis of the entire cervical spine, and did not result in physician prescribed bed rest having a total duration of at least four weeks over a 12 month period at any time during the appeal period.

4.  The preponderance of the evidence shows that symptoms of the Veteran's service-connected degenerative arthritis of the lumbar spine did not more nearly approximate flexion limited to 60 degrees or less, combined range of motion of the thoracolumbar spine not greater than 120 degrees, unfavorable or favorable ankylosis of the entire thoracolumbar spine, muscle spams or guarding severe enough to result in abnormal gait or abnormal spinal contour, or intervertebral disc syndrome with physician prescribed bed rest.

5.  The preponderance of the evidence shows that symptoms of the left knee did not more nearly approximate 30 degrees or less at any time during the appeal period, including consideration of reduced function on repetitive motion or during flare-ups with no evidence of limitation of extension, arthritis, ankylosis, dislocated semilunar cartilage with frequent periods of effusion, removal of semilunar cartilage, or impairment of the tibia and fibula.

6.  The preponderance of the evidence reflects that the Veteran's ligament instability of the left knee with MCL/LCL laxity does not more closely approximate severe recurrent subluxation or lateral instability.

7.  The preponderance of the evidence shows that the Veteran's flexion of the right knee did not more nearly approximate 30 degrees or less at any time during the appeal period, including consideration of reduced function on repetitive motion or during flare-ups, with no evidence of limitation of extension, arthritis, ankylosis, dislocated semilunar cartilage with frequent periods of effusion, removal of semilunar cartilage, or impairment of the tibia and fibula.

8.  The preponderance of the evidence reflects that the Veteran's ligament instability of the right knee with MCL/LCL laxity does not more closely approximate severe recurrent subluxation or lateral instability.
CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 percent for degenerative arthritis of the left ankle have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2017).

2.  The criteria for an initial disability rating in excess of 20 percent for degenerative arthritis of the right ankle have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2017).

3.  The criteria for a disability rating in excess of 20 percent for service-connected degenerative arthritis of the cervical spine have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

4.  The criteria for a disability rating in excess of 10 percent degenerative arthritis of the lumbar spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

5.  The criteria for an initial rating in excess of 10 percent rating for the Veteran's service-connected degenerative arthritis of the left knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2017). 

6.  The criteria for an initial rating in excess of 0 percent rating for the Veteran's service-connected ligament instability of the left knee with MCL/LCL laxity, prior to May 2, 2017, and a rating higher than 20 percent from that date, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2017). 

7.  The criteria for an initial rating in excess of 10 percent rating for the Veteran's service-connected degenerative arthritis of the right knee have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2017). 

8.  The criteria for an initial rating in excess of 0 percent rating for the Veteran's service-connected ligament instability of the right knee with MCL/LCL laxity prior to May 2, 2017 and a rating higher than 20 percent from that date, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Veteran is appealing the initial disability rating assigned for degenerative arthritis of the bilateral ankles, cervical spine, lumbar spine, and bilateral knees.  The July 2010 and September 2010 rating decisions granted the Veteran's service connection claims and therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the July 2010 and September 2010 decisions do not trigger additional notice obligations under 38 U.S.C. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignments trigger VA's statutory duties under 38 U.S.C. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2017).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.15(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains a private medical opinion, VA treatment records from April 2009 to December 2016, VA examinations dated in July 2009, February 2010, and May 2017, a transcript of the October 2016 Board hearing, and lay statements from the Veteran.

The July 2009  VA examination report shows that an oral history of the Veteran's bilateral ankle, cervical spine, lumbar spine, and bilateral knee disabilities were obtained and the Veteran was evaluated.  The February 2010 and May 2017 VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran, and evaluated the Veteran.  The examiners documented the results of the examinations and the functional effects, if any, of the Veteran's symptoms.  

Furthermore, the VA examinations addressed all rating criteria that are required to properly evaluated the Veteran's service-connected disabilities on appeal.  The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  With respect to the Veteran's bilateral ankle disabilities, the Veteran is in receipt of the maximum rating for limitation of motion of the bilateral ankles throughout the entire appeal period and a higher rating requires ankylosis.  In Johnston v. Brown, 10 Vet. App. 80 (1997), the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the regulations relating to limitation on range of motion are not for application.  See id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  In addition, the May 2017 VA examination reports show that the VA examiner documented active range of motion on weight-bearing.  The examiner observed that there was objective evidence of pain on passive range of motion of the neck, back, and the bilateral knees.  There was no evidence of on non-weight bearing testing of the neck; however, there was objective evidence pain on non-weight bearing testing of the back and bilateral knees.  Thus, the May 2017 VA examination adequately evaluated the Veteran's service-connected bilateral ankle, cervical spine, lumbar spine, and bilateral knees under 38 C.F.R. § 4.59 in light of the holding in Correia.  Accordingly, the examinations are adequate for rating purposes. 

As noted above, the Veteran has also had an opportunity to testify at a personal hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Specifically, the Veteran provided relevant lay testimony in support of a higher disability rating for his service-connected degenerative arthritis of the bilateral ankles, cervical spine, lumbar spine, and bilateral knees.  The VLJ elicited from the Veteran pertinent information with respect to the symptoms of his degenerative arthritis of the bilateral ankles, cervical spine, lumbar spine, and bilateral knees, as they relate to the rating criteria.  During the hearing, the VLJ also sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that could substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  Accordingly, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

These issues were previously remanded in March 2017 to obtain outstanding VA treatment records, as well as to arrange for the Veteran to undergo further VA examinations in order to determine the current severity of the disabilities on appeal consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  VA treatment records dated from April 2009 to December 2016 were associated with the claims file in April 2017.  The claims file contains VA examination reports dated in May 2017 that documents the Veteran's symptoms of his degenerative arthritis of the bilateral ankles, cervical spine, lumbar spine, and bilateral knees and the results of the physical examination.  The examiner also conducted range of motion testing on passive and active motion, weight-bearing and nonweight-bearing as requested in the March 2017 remand.  Accordingly, the Board finds that there has been substantial compliance with the March 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2017).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).

Ankle

The Veteran is currently assigned a 20 percent disability rating for his service-connected degenerative arthritis of the left ankle and a 20 percent disability rating for degenerative arthritis of the right ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 provides a 10 percent disability rating for moderate limitation of motion of the ankle and a 20 percent disability rating for marked limitation of motion of the ankle.

The words "moderate" or "marked" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Normal or full range of motion for the ankle is dorsiflexion (extension) from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Based on the evidence of record, an assignment of a disability rating in excess of 20 percent is not warranted for degenerative arthritis of the left ankle and degenerative arthritis of the right ankle.  In this regard, the Veteran is in receipt of the maximum disability rating allowed under Diagnostic Code 5270 for limited motion with respect to both ankles.  The only diagnostic code that provides a rating in excess of 20 percent for an ankle disability is Diagnostic Code 5270, which evaluates ankylosis of the ankle.  The evidence of record shows that the Veteran does not have ankylosis in either ankle.  Therefore, a disability rating under that diagnostic code is not applicable.  Based on the foregoing, there is no applicable diagnostic code that would result in a rating higher than 20 percent for the Veteran's degenerative arthritis of the left and right ankle for the reasons discussed above.

The Board has considered whether staged ratings are appropriate for the Veteran's bilateral ankle disabilities.  The evidence of record shows that the bilateral ankle disabilities have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted. 

Cervical Spine

The Veteran is currently assigned a 20 percent disability rating for his service-connected degenerative arthritis of the cervical spine under 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237 (2017).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27. The additional code is shown after the hyphen.  Id.  The Board observes that in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  In this case, the hyphenated diagnostic code indicates degenerative arthritis of the spine rated under Diagnostic Code 5242 is the service-connected disorder and that the symptoms of degenerative arthritis are rated under Diagnostic Code 5237, which evaluates cervical strain.

Diagnostic Code 5237 evaluates cervical strain under the General Rating Formula for Diseases and Injuries of the Spine (Spine Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2017).  Under that formula, a 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, the combined range of motion of the cervical spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).

Forward flexion, extension and lateral flexion to 45 degrees, each, and rotation to 80 degrees, are considered normal range of motion of the cervical spine.  38 C.F.R. § 4.71a, Plate V.

The evidence of record shows that forward flexion of the Veteran's cervical spine was not limited to, and did not more nearly approximate, 15 degrees or less at any time during the appeal period to include consideration of pain on motion, any limitation of function on repetitive use, flare-ups, fatigability, and incoordination.  See VA examinations dated in July 2009, February 2010, May 2017.  Furthermore, the evidence reveals that the Veteran does not have favorable or unfavorable ankylosis of the entire cervical spine.  Id.  In light of the foregoing, the preponderance of the evidence shows that a disability rating in excess of 20 percent for service-connected degenerative arthritis of the cervical spine is not warranted.

The Board has also considered whether the Veteran is entitled to a disability rating under an alternative diagnostic code.  Cervical spine disabilities may also be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017) for intervertebral disc syndrome (IVDS). The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  A 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

The Board finds that the preponderance of the evidence shows that the Veteran does not have IVDS.  See VA examinations dated in July 2009, February 2010, and May 2017.  Furthermore, there is no medical evidence of record that indicates the Veteran has had any physician prescribed bed rest having a total duration of at least four weeks over a 12 month period at any time during the appeal period.  Accordingly, the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 20 percent under Diagnostic Code 5243.

Lumbar Spine

The Veteran's degenerative arthritis of the lumbar spine is currently evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237 (2017).  The hyphenated diagnostic code indicates degenerative arthritis of the lumbar spine is rated under Diagnostic Code 5242 is the service-connected disorder and that the symptoms of degenerative arthritis of the lumbar spine is rated under Diagnostic Code 5237, which evaluates limitation of motion of the lumbosacral spine.

Diagnostic Code 5237 is evaluated using the General Rating Formula for Disease and Injuries of the Spine.  Under this formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).
	
The Board finds that the preponderance of the evidence of record shows that forward flexion of the thoracolumbar spine was not limited to, and did not more nearly approximate, 60 degrees or less at any time during the appeal period to include consideration of pain on motion, any limitation of function on repetitive use, flare-ups, fatigability, and incoordination.  See VA examinations dated in July 2009, February 2010, May 2017.  VA examinations dated in July 2009 and February 2010 reflect that the Veteran did not have muscle spasm or guarding on movement and his spinal contour was preserved.   The evidence of record also show that the Veteran did not have favorable or unfavorable ankylosis.  Therefore, the Veteran is not entitled to an evaluation higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine. 

The Board has considered whether the Veteran is entitled to a higher disability rating under other Diagnostic Codes.  Under Diagnostic Code 5243, for Intervertebral Disc Syndrome (IVDS), if IVDS results in incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months a 20 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The evidence of record shows that the Veteran does not have IVDS.  Furthermore, he has not had at least two weeks of incapacitating episodes with physician prescribed bed rest during a twelve month period as described in the regulations.  See id. at Note (1).  Thus, the Veteran is not entitled to a higher disability rating under Diagnostic Code 5243. 

The Board has determined whether staged ratings are appropriate.  The evidence shows that the Veteran's symptoms of degenerative arthritis of the lumbar spine have not fluctuated materially during the course of this appeal as to warrant any increased or staged rating.  As such, a staged rating is not warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1, any associated objective neurological abnormalities, including but not limited to, bowel or bladder impairment, should be evaluated separately under the appropriate diagnostic code.  In this regard, during the appeal, the Veteran was granted a 20 percent disability rating for radiculopathy of the left lower extremity and a 20 percent disability rating for radiculopathy of the right lower extremity.  As the Veteran did not appeal these issues, they are not before the Board.  Thus, the Board will consider whether the Veteran should receive a separate rating for any other objective neurological abnormalities associated with the Veteran's service-connected degenerative arthritis of the lumbar spine.  The evidence reflects that the Veteran does not have any bowel or bladder problems related to his thoracolumbar spine disability.  See VA examinations dated in July 2009, February 2010, and May 2017.  Furthermore, there is no medical evidence of any neurological disability other than the above radiculopathy of the bilateral lower extremity related to the Veteran's service-connected back disability.  Thus, the Veteran is not entitled to a separate disability rating for bowel impairment, bladder impairment or any neurological disability other than the service-connected radiculopathy of the bilateral lower extremity.

In sum, the schedular criteria for spine disorders does not result in a higher rating for the Veteran's degenerative arthritis of the lumbar spine for the reasons discussed in detail above.  Here, there is no reasonable doubt that could be resolved in his favor.  The Board has considered all potentially applicable diagnostic codes and finds no alternative code that would warrant a higher rating.  Thus, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 10 percent.  

Left Knee

The Veteran's degenerative arthritis of the left knee is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2017).  The hyphenated diagnostic code indicates degenerative arthritis of the lumbar spine is rated under Diagnostic Code 5010, which evaluates arthritis due to trauma, is the service-connected disorder and that the symptoms of degenerative arthritis of the lumbar spine is rated under Diagnostic Code 5260, which evaluates limitation of flexion of the leg.

Under Diagnostic Codes 5260, a 20 percent disability rating is warranted for flexion that is limited to 30 degrees or less but greater than 15 degrees.  In this case, the Veteran's flexion of the left knee was at the worst limited to 80 degrees with consideration of pain even after repetitive motion and consideration of any additional loss of motion on use or during flare-ups.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5260 at any time during the appeal period.

The Board has considered whether the Veteran is entitled to a higher or separate disability rating under alternative Diagnostic Codes.  A 10 percent disability rating is warranted under Diagnostic Code 5261 for extension limited to 10 degrees and a 20 percent disability rating is warranted for extension limited to 20 degrees.  A review of the evidence shows that the Veteran had full extension of the left knee throughout the appeal period.  See VA examinations dated in July 2009, February 2010, and May 2017.  Thus, the Veteran is not entitled to a separate disability rating for limitation of extension of the left knee.  

The Board notes that if the limitation of motion is noncompensable under the appropriate diagnostic codes (in this case, under Diagnostic Code 5260 and 5261, which evaluate limitation of the motion of the knee), VA regulation provides that a rating of 10 percent may be applied for arthritis established by X-ray findings for each such major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2017).  X-ray evidence of involvement of two or more major joint or 3 or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent disability rating.  Id.  It appears that the RO used Diagnostic Code 5003 and 38 C.F.R. § 4.59 to grant a 10 percent disability rating as the Veteran had a diagnosis of arthritis of the left knee and there was evidence of painful motion of the left knee.  See July 2009 rating decision.  The Veteran is not entitled to a 20 percent disability rating as there is only one major joint affected, the left knee.  

Disabilities of the knee and leg may also be evaluated under Diagnostic Codes 5256, 5257, 5258, 5259, 5262 or 5263.  However, the Veteran's left knee disability is not manifested by ankylosis, dislocation of the semi-lunar cartilage, symptomatic removal of semilunar cartilage, or any impairment of the tibia and fibula or genu recurvatum.  Accordingly, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not applicable in this case.  

As noted above, the Veteran is in receipt of a separate 20 percent disability rating for moderate ligament instability of the left knee with MCL/LCL laxity under Diagnostic Code 5257 for recurrent subluxation or lateral instability, effective May 2, 2017.  Recurrent subluxation or lateral instability is rated as 10 percent disabling if slight, 20 percent disabling if moderate and 30 percent disabling if severe, under Diagnostic Code 5257.

The words "moderate" or "severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

During the VA examinations in July 2009 and February 2010, the Veteran reported experiencing weakness and giving way, but denied subluxation.  The Veteran reported experiencing weakness, giving way, and dislocation during the February 2010 VA examination.  The physical evaluations in July 2009 and February 2009 revealed that the Veteran did not have instability, abnormal movement, weakness, or subluxation.  The medial/lateral collateral ligaments stability test, anterior /posterior cruciate ligaments stability test, and medial/lateral meniscus ligaments stability tests were within normal limits.  The VA examiner in May 2017 determined that the Veteran did not have a history of recurrent subluxation or lateral instability.

The Board finds that the lay statements from the Veteran with respect to asserting that he experiences weakness, giving way, and dislocation of the left knee are competent and credible.  Although lay persons are competent to provide opinions on some medical issues, the clinical diagnosis of joint instability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Veteran felt the left knee give way and dislocate and he sometimes used a cane.  However, the Board finds that the diagnosis of joint instability and recurrent subluxation are not within the ability of a lay person to diagnose because a competent medical expert cannot diagnose it based on reported symptoms alone and requires specialized testing beyond ordinary clinical evaluation. Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Specifically, joint instability is diagnosed by Lachman's test, drawer test, and varus/valgus test.  The Veteran has not contended, nor does the evidence show, that he has the medical expertise required to conduct or interpret such tests.  Thus, the Board finds that the Veteran's reports of the knees giving way are not a valid lay diagnosis of instability.  To the extent that the Veteran's statements on this question are competent, the Board finds that the specific findings of trained health care professionals based on testing are more probative than the lay evidence on the issue of instability and the Veteran is not entitled to a disability rating under Diagnostic Code 5257 prior to May 2, 2017.  

The VA examination in May 2017 reveals that the Veteran reported experiencing flare-ups of the left knee described as sharp, aching, stabbing pain.  He also noted loss of movement and locking in the left knee.  The Veteran stated that he cannot sit in a car for a long time or stand for long.  He uses a brace occasionally.  Anterior and posterior instability tests were normal.  Medial instability was 1+ and lateral instability was 2+.  The examiner determined that the Veteran had moderate ligament instability of the left knee with MCL/LCL laxity.  

The Board finds that the overall evidence supports that the Veteran's  ligament instability of the left knee with MCL/LCL laxity more closely approximates moderate lateral instability as of May 2, 2017.  In this regard, the Veteran reported experiencing weakness, giving way, and dislocation in the July 2009 and February 2010 VA examinations, however, the Veteran did not report such symptoms in the May 2017 VA examination.  The Veteran reported only occasionally using a brace to support his left knee.  Finally, the Board finds it persuasive that the examiner determined that the Veteran had moderate lateral disability based on joint stability testing and is consistent with the lay statements from the Veteran.  

The evidence of record shows that the left knee disability has not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 10 percent for degenerative arthritis of the left knee or in excess of 20 percent for ligament instability of the left knee with MCL/LCL laxity.  Thus, a staged rating is not warranted.

Right Knee

The Veteran's degenerative arthritis of the right knee is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2017).  The hyphenated diagnostic code indicates degenerative arthritis of the lumbar spine is rated under Diagnostic Code 5010, which evaluates arthritis due to trauma, is the service-connected disorder and that the symptoms of degenerative arthritis of the lumbar spine is rated under Diagnostic Code 5260, which evaluates limitation of flexion of the leg.

Under Diagnostic Codes 5260, a 20 percent disability rating is warranted for flexion that is limited to 30 degrees or less but greater than 15 degrees.  In this case, the Veteran's flexion of the right knee was at the worst limited to 130 degrees with consideration of pain even after repetitive motion and consideration of any additional loss of motion on use or during flare-ups.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5260 at any time during the appeal period.

The Board has considered whether the Veteran is entitled to a higher or separate disability rating under alternative Diagnostic Codes.  A 10 percent disability rating is warranted under Diagnostic Code 5261 for extension limited to 10 degrees and a 20 percent disability rating is warranted for extension limited to 20 degrees.  A review of the evidence shows that the Veteran had full extension of the right knee throughout the appeal period.  See VA examinations dated in July 2009, February 2010, and May 2017.  Thus, the Veteran is no entitled to a separate disability rating for limitation of extension of the right knee.  

The Board notes that if the limitation of motion is noncompensable under the appropriate diagnostic codes (in this case, under Diagnostic Code 5260 and 5261, which evaluate limitation of the motion of the knee), VA regulation provides that a rating of 10 percent may be applied for arthritis established by X-ray findings for each such major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  X-ray evidence of involvement of two or more major joint or 3 or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent disability rating.  Id.  It appears that the RO used Diagnostic Code 5003 and 38 C.F.R. § 4.59 to grant a 10 percent disability rating as the Veteran had a diagnosis of arthritis of the right knee and there was evidence of painful motion of the right knee.  See July 2009 rating decision.  The Veteran is not entitled to a 20 percent disability rating as there is only one major joint affected, the right knee.  

Disabilities of the knee and leg may also be evaluated under Diagnostic Codes 5256, 5257, 5258, 5259, 5262 or 5263.  However, the Veteran's right knee disability is not manifested by ankylosis, dislocation of the semi-lunar cartilage, symptomatic removal of semilunar cartilage, or any impairment of the tibia and fibula or genu recurvatum.  Accordingly, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not applicable in this case.  

As noted above, the Veteran is in receipt of a separate 20 percent disability rating for moderate ligament instability of the right knee with MCL/LCL laxity under Diagnostic Code 5257 for recurrent subluxation or lateral instability, effective May 2, 2017.  Recurrent subluxation or lateral instability is rated as 10 percent disabling if slight, 20 percent disabling if moderate and 30 percent disabling if severe, under Diagnostic Code 5257.

The words "moderate" or "severe" are not defined in the VA Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

During the VA examinations in July 2009 and February 2010, the Veteran reported experiencing weakness and giving way, but denied subluxation.  The Veteran reported experiencing weakness, giving way, and dislocation during the February 2010 VA examination.  The physical evaluations in July 2009 and February 2009 revealed that the Veteran did not have instability, abnormal movement, weakness, or subluxation.  The medial/lateral collateral ligaments stability test, anterior /posterior cruciate ligaments stability test, and medial/lateral meniscus ligaments stability tests were within normal limits.  The VA examiner in May 2017 determined that the Veteran did not have a history of recurrent subluxation or lateral instability.

The Board finds that the lay statements from the Veteran with respect to asserting that he experienced weakness, giving way, and dislocation of the right knee are competent and credible.  Although lay persons are competent to provide opinions on some medical issues, the clinical diagnosis of joint instability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Veteran felt the right knee give way and dislocate and he sometimes used a cane or brace.  However, the Board finds that the diagnosis of joint instability and recurrent subluxation are not within the ability of a lay person to diagnose because a competent medical expert cannot diagnose it based on reported symptoms alone and requires specialized testing beyond ordinary clinical evaluation.  Specifically, joint instability is diagnosed by Lachman's test, drawer test, and varus/valgus test.  The Veteran has not contended, nor does the evidence show, that he has the medical expertise required to conduct or interpret such tests.  Thus, the Board finds that the Veteran's reports of the knees giving way are not a valid lay diagnosis of instability.  To the extent that the Veteran is competent to opine on this question, the Board finds the specific examination findings of the trained health care professionals are of greater probative weight than the lay evidence on the issue of instability and the Veteran is not entitled to a disability rating under Diagnostic Code 5257 prior to May 2, 2017 with respect to his right knee.  

The VA examination in May 2017 reveals that the Veteran reported experiencing flare-ups of the right knee described as sharp, aching, stabbing pain.  He also noted loss of movement and locking in the right knee.  The Veteran stated that he cannot sit in a car for a long time or stand for long.  He uses a brace occasionally.  Anterior and posterior instability tests were normal.  Medial instability was 1+ and lateral instability test was 2+.  The examiner determined that the Veteran had moderate ligament instability of the left knee with MCL/LCL laxity.  

The Board finds that the overall evidence supports that the Veteran's  ligament instability of the left knee with MCL/LCL laxity more closely approximates moderate lateral instability as of May 2, 2017.  In this regard, the Veteran reported experiencing weakness, giving way, and dislocation in the July 2009 and February 2010 VA examinations, however, the Veteran did not report such symptoms in the May 2017 VA examination.  The Veteran testified during the October 2016 Board hearing that from time to time he has worn knee braces, but he uses a cane almost all of the time.  The Veteran reported only occasionally using a brace to support his left knee at the May 2017 VA examination.  Finally, the Board finds it persuasive that the examiner determined that the Veteran had moderate lateral disability based on joint stability testing and is consistent with the lay statements from the Veteran.  

The evidence of record shows that the right knee disability has not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 10 percent for degenerative arthritis of the right knee or in excess of 20 percent for ligament instability of the right knee with MCL/LCL laxity.  Thus, a staged rating is not warranted.

III.  Other Considerations

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2017).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria for ankle, cervical spine, lumbar spine, knee disabilities. See  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. App. 1004 (Fed. Cir. 2007)).  

A veteran may also be entitled to a referral for an extraschedular evaluation based upon multiple service-connected disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  See 38 C.F.R. § 3.321(b); Johnson v. Macdonald, 762 F.3d 1362 (Fed. Cir. 2014).  That said, there is no suggestion in the record, and the Veteran does not assert, that the combined effects of his service-connected disabilities create such an exceptional disability picture during the appeal period as to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not consider this issue further.

Finally, the Board is cognizant that a claim for a total rating based upon individual unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is in receipt of TDIU, effective January 16, 2009, based on the combined effect of all his service-connected disabilities.  Here, the Veteran has not asserted, nor does the evidence suggest, that his bilateral ankle disability, cervical spine disability, lumbar spine disability, or bilateral knee disability, individually, result in unemployability.  Thus, the issue of entitlement to a TDIU has not been raised by the evidence of record.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected left ankle degenerative arthritis is denied.

Entitlement to an initial disability rating in excess of 20 percent for service-connected right ankle degenerative arthritis is denied.

Entitlement an initial disability rating in excess of 20 percent for degenerative arthritis of the cervical spine is denied.

Entitlement an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine is denied.

Entitlement an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the left knee is denied.

Entitlement to an initial disability rating in excess of 0 percent for service-connected ligament instability of the left knee with MCL/LCL laxity prior to May 2, 2017, and a rating higher than 20 percent from that date, is denied.

Entitlement an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the right knee is denied.

Entitlement to an initial disability rating in excess of 0 percent for service-connected ligament instability of the right knee with MCL/LCL laxity, prior to May 2, 2017, and a rating higher than 20 percent from that date, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


